DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 16, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “exclusion of some” in claims 8, 16, 23 is a relative term which renders the claim indefinite. The term “exclusion of some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Pub. No.:  US 2005/0272991) in view of Zhao et al (Pub. No.:  US 2014/0051986)
	Regarding claims 1, 8-9, 16-18, 23, Xu et al disclose a control unit for registration of an image acquisition device configured to acquire a live image (intra-operative image) of an anatomical object at a surgical site [see abstract], the control unit comprising: 
a processor configured to: 
generate a database of preoperative contour signatures of the anatomical object from preoperative images of the anatomical object from one or more orientations (e.g., pose) [see 0015-0016, 0021-0022, 0025-0026]; 
generate a real-time contour signature of the anatomical object from the acquired live image [see 0015-0017, 0019] by disclosing the image data from the preoperative-imaging system 102 and the 
compare the real-time contour signature to the database of preoperative contour signatures of the anatomical object [see 0017, claim 11] and data retrieval is performed through the knowledge base in order to retrieve the best signature match of a pre-operative image with the current intra-operative image (step 210). The pose of the resultant entry would carry the registration information [see 0025].
Xu et al don’t explicitly mention generate a group of potential contour signature matches for selection of a final contour signature match and register the image acquisition device to the surgical site based upon an orientation corresponding to the selected final contour signature match
Nonetheless, Zhao et al disclose generate a group of potential contour signature matches for selection of a final contour signature match and register the image acquisition device to the surgical site based upon an orientation corresponding to the selected final contour signature match [see 0057, 0059, 0060, 0062-0063, 0066-0071 and fig 4A] by disclosing number of potentially matching tissue structures in the anatomic model is defined in a MODEL MATCH SPACE REFINEMENT step 430 [see 0066] and from the initial model candidate match space, unlikely candidates are filtered out in a MODEL CORRESPONDENCE MATCHING step 440, and the one of the remaining model candidates exhibiting the closest match to the true image tissue structure is selected in a BEST MATCH SELECTION step 450 [see 0067].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Xu et al and Zhao et al by generating a group of potential contour signature matches for selection of a final contour signature match and registering the image acquisition device to the surgical site based upon an orientation corresponding to the selected final contour signature match; the computational burden (and therefore the time) associated with the matching 

Regarding claims 2, 10-11, Xu et al disclose a first input configured to receive the live images from the image acquisition device [see fig 7] and a second input configured to receive the preoperative images of the anatomical object from the image acquisition device [see fig 7]
Xu et al may not explicitly mention a first output configured to provide the real-time contour signature and the group of potential contour signature matches of the anatomical object to the second display.
Nonetheless, Zhao et al disclose a first display configured to display the live images of the surgical site [see figs 3A-B, G, 0016]; 
a second display configured to display the real-time contour signature and the group of potential contour signature matches for selection of the final contour signature match by the user [see 0062-0071] and a first output configured to provide the real-time contour signature and the group of potential contour signature matches of the anatomical object to the second display and a second output configured to provide the live images of the surgical site from the image acquisition device to the first display [see 0063-0071 and figs 3A-B, G].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Xu and Zhao et al by using a first output configured to provide the real-time contour signature and the group of potential contour signature matches of the anatomical object to the second display; for utilizing multiple visualization systems to enhance clinician understanding of the location and pose of the interventional instrument [see 0003, Zhao et al].


Nonetheless, Zhao et al disclose transmit the real-time contour signature and the group of potential contour signature matches to a display for selection of the final contour signature match by a user [see 0057, 0059, 0060, 0062-0063, 0066-0071].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Xu et al and Zhao et al by transmitting the real-time contour signature and the group of potential contour signature matches to a display for selection of the final contour signature match by a user processing a selection signal from a user interface for selection of the final contour signature match by the user; the computational burden (and therefore the time) associated with the matching process can be significantly reduced over conventional brute force methods, while maintaining or even increasing match accuracy [see 0067, Zhao et al].

Regarding claim 5, 13, 20, Xu et al don’t disclose process an activation signal from a user interface to activate a registration mode.
Nonetheless, Zhao et al disclose process an activation signal from a user interface to activate a registration mode [see 0063] by disclosing the overlays on the true images may be switched on and off in response to an automated trigger or a user command [see 0063].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Xu and Zhao et al by processing an activation signal from a user interface to activate a registration mode; to assist the surgeon.


In addition, Zhao et al disclose augment (by overlaying) live (true) images from the image acquisition device with the preoperative images [see 0049, 0063].

Regarding claim 7, 15, 22, Xu et al disclose process the acquired live image to generate the real-time contour signature of the anatomical object using segments of a contour of the anatomical object [see 0007, 0019, 0027-0029].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793